            Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


SUSANNE SIMMS,
                                                    Civil Action No.
                     Plaintiff,
                                                    COMPLAINT FOR VIOLATIONS
       v.                                           OF THE FEDERAL SECURITIES
                                                    LAWS

 FOAMIX PHARMACEUTICALS LTD.,
 STANLEY HIRSCH, STANLEY STERN,                     JURY TRIAL DEMANDED
 REX BRIGHT, ANNA KAZANCHYAN,
 TONY BRUNO, DAVID DOMZALSKI,
 AARON SCHWARTZ, and SHARON
 BARBARI,



                     Defendants.



       Plaintiff Susanne Simms (“Plaintiff”) by and through her undersigned attorneys, brings

this action on behalf of herself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Foamix Pharmaceuticals Ltd. (“Foamix” or the “Company”) and other related parties and non-

parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public

statements; and (d) review of other publicly available information concerning Foamix and the

Defendants.
            Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 2 of 16



                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Foamix and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed sale of the Company to Menlo

Therapeutics Inc. (“Parent”), and Giants Merger Subsidiary Ltd. (“Merger Sub,” and along with

Parent, “Menlo”) (the “Proposed Transaction”).

       2.       On November 10, 2019, the Company entered into an Agreement and Plan of

Merger (the “Merger Agreement”) with Menlo.              Pursuant to the Merger Agreement, the

Company’s shareholders will receive 0.5924 shares of Menlo common stock and one contingent

stock right for each share of the Company’s common stock owned (the “Merger Consideration”).

       3.       On December 4, 2019, in order to convince the Company’s shareholders to vote

in favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete

and misleading registration statement of Form S-4 with the SEC (the “Registration Statement”),

in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Foamix and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Foamix

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
             Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 3 of 16



                                     JURISDICTION AND VENUE

        5.          This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.          This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.          Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.                In addition, the

Company’s stock trades on the NASDAQ Global Market (“NASDAQ”), which is headquartered

in this District.

                                              THE PARTIES

        8.          Plaintiff is, and has been at all times relevant hereto, the owner of Foamix shares.

        9.          Defendant Foamix is incorporated under the laws of Delaware and has its

principal executive offices located at 2 Holzman Street, Weizmann Science Park, Rehovot,

Israel. The Company’s common stock trades on the NASDAQ under the symbol “FOMX.”

        10.         Defendant Stanley Hirsch (“Hirsch”) is and has been the Chairman of the

Company’s Board at all times during the relevant time period.

        11.         Defendant Stanley Stern (“Stern”) is and has been a director of Foamix at all

times during the relevant time period.




                                                      3
          Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 4 of 16



       12.     Defendant Rex Bright (“Bright”) is and has been a director of Foamix at all times

during the relevant time period.

       13.     Defendant Anna Kazanchyan (“Kazanchyan”) is and has been a director of

Foamix at all times during the relevant time period.

       14.     Defendant Tony Bruno (“Bruno”) is and has been a director of Foamix at all times

during the relevant time period.

       15.     Defendant David Domzalski (“Domzalski”) is and has been the Company’s Chief

Executive Officer and a director of the Company at all times during the relevant time period.

       16.     Defendant Aaron Schwartz (“Schwartz”) is and has been a director of Foamix at

all times during the relevant time period.

       17.     Defendant Sharon Barbari (“Barbari”) is and has been a director of Foamix at all

times during the relevant time period.

       18.     Defendants Hirsch, Stern, Bright, Kazanchyan, Bruno, Domzalski, Schwartz, and

Barbari are collectively referred to herein as the “Individual Defendants.”

       19.     The Individual Defendants, along with Defendant Foamix, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       20.     Foamix is a specialty pharmaceutical company focusing on some of today’s most

difficult therapeutic challenges in dermatology and beyond. Foamix was incorporated in 2003 in

the State of Israel and Foamix’s shares have traded on Nasdaq under the symbol “FOMX” since

its initial public offering in September 2014.




                                                 4
          Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 5 of 16



       21.     Foamix’s first product, AMZEEQTM (minocycline) topical foam, 4% (formerly

FMX101) (“AMZEEQTM”), a once-daily topical antibiotic for the treatment of inflammatory

lesions of non-nodular moderate to severe acne vulgaris in patients 9 years of age and older, was

approved by the U.S. Food and Drug Administration (“FDA”) in October 2019. Foamix expects

to launch AMZEEQTM in the U.S. in the first quarter of 2020. Foamix’s late-stage product

candidate, FMX103 (minocycline) topical foam, 1.5% (“FMX103”), is being developed for the

treatment of moderate-to-severe papulopustular rosacea in adults. Foamix submitted the

FMX103 New Drug Application (“NDA”) in August 2019 and, in October 2019, the FDA set the

Prescription Drug Free User Fee Act (“PDUFA”) action date for the completion of the FDA’s

review of the FMX103 NDA for June 2, 2020.

       22.     Foamix is currently developing a pipeline of other product candidates and

delivery platforms, including FCD105, a topical combination foam for the treatment

of moderate-to-severe acne vulgaris, composed of minocycline 3% and adapalene 0.3%,

its Molecule Stabilizing Technology (MSTTM) vehicle, used to develop AMZEEQTM and

FMX103 and other topical delivery platforms.

                    The Company Announces the Proposed Transaction

       23.     On November 11, 2019, the Company jointly issued a press release announcing

the Proposed Transaction. The press release stated in part:


       REHOVOT, Israel, BRIDGEWATER, N.J. and REDWOOD CITY, Calif., Nov.
       11, 2019 (GLOBE NEWSWIRE) -- Foamix Pharmaceuticals Ltd. (Nasdaq:
       FOMX ) (“Foamix”) and Menlo Therapeutics Inc. (Nasdaq: MNLO) (“Menlo”)
       today announced that they have signed a definitive merger agreement to create a
       combined biopharmaceutical company focused on the commercialization and
       development of therapeutics to serve patients in the dermatology space. The
       Boards of Directors of both Foamix and Menlo have unanimously approved the
       transaction.




                                                5
  Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 6 of 16



The combined company will have a diversified portfolio including an approved
product and three late-stage product candidates focused on dermatologic
indications.

Foamix recently received FDA approval for AMZEEQ™ (minocycline) topical
foam, 4%, for the treatment of inflammatory lesions of non-nodular moderate-to-
severe acne vulgaris in adults and pediatric patients 9 years of age and older.
AMZEEQ™ is the first topical formulation of minocycline. Foamix is finalizing
the implementation of the commercial infrastructure in preparation for a U.S.
commercial launch anticipated in January 2020.

Foamix recently submitted a New Drug Application to the U.S. Food and Drug
Administration (FDA) for FMX103 (minocycline) topical foam, for the treatment
of moderate-to-severe papulopustular rosacea. The FDA set a Prescription Drug
User Fee Act action date of June 2nd, 2020. If approved, FMX103 would be the
first minocycline product available for rosacea patients. Foamix is also
conducting a Phase II trial for FCD105, a topical combination foam of
minocycline and adapalene, currently being evaluated for the treatment of
moderate-to-severe acne vulgaris.

Menlo’s lead late stage product candidate, serlopitant, is being developed as a
novel treatment for pruritus (itch). Two Phase III clinical trials of serlopitant for
the treatment of pruritus associated with prurigo nodularis (“PN”) are fully
enrolled, with results expected in March or April 2020. Serlopitant has received
Breakthrough Therapy Designation by the FDA for the treatment of pruritus
associated with PN and has the potential to be the first approved therapy for this
indication. Serlopitant is also being evaluated for chronic pruritus of unknown
origin (“CPUO”), currently in Phase II clinical trials, and for pruritus associated
with psoriasis, which had positive Phase II data.

The combined company has a compelling product portfolio and late-stage
pipeline. There are multiple near-term milestones:

       •       Commercial launch of AMZEEQ™ anticipated in January 2020
       •       Phase II clinical trial results for serlopitant for the treatment of
               CPUO in January or February 2020
       •       Phase III clinical trial results in the U.S. and Europe for serlopitant
               for the treatment of pruritus in PN in March or April 2020
       •       FMX103 PDUFA action date of June 2, 2020
       •       Phase II clinical trial results for FCD105 for treatment of moderate
               to severe acne with top-line data expected in mid-2020
       •       NDA submission, assuming Phase III success for serlopitant for
               the treatment of pruritus in PN, in H2 2020




                                          6
  Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 7 of 16



Rationale for the Transaction

The rationale for this transaction is to create value for the combined shareholders
of Foamix and Menlo that can be more advantageous together than separately
through several synergies:

       •       Commercial leverage: Foamix’s dermatology sales and marketing
               organization can more effectively launch Menlo’s near-term
               potential breakthrough product for pruritus associated with PN
       •       Cost savings: by utilizing Foamix’s commercial organization and
               G&A infrastructure, the companies could save approximately $50
               million per year versus the stand-alone estimated duplicate
               organization costs in future years
       •       Reduced financing need: the combined cash from the companies
               provides runway through H1 2021
       •       Creates a leading dermatology company with multiple products

Transaction Details

The transaction is structured as a stock-for-stock exchange, enabling the Foamix
and Menlo shareholders to share in the upside advantages of combining the
companies. Recognizing the near term data coming from Menlo’s Phase III trials
in PN, the transaction accounts for the data outcomes by providing a premium to
Menlo in the event that both trials are successful, while creating a mechanism to
provide more shares to Foamix shareholders to provide downside adjustment if
one or both PN trials do not hit their primary endpoint.

Under the terms of the merger agreement, each share of Foamix stock will be
exchanged for 0.5924 of a share of Menlo common stock and a contingent stock
right (“CSR”). The exchange ratio (prior to any adjustment through the CSR)
implies a 18% premium to Menlo shareholders based upon the 10-day average
volume weighted trading price for each company. Foamix shareholders will own
approximately 59% of the combined company and Menlo shareholders will own
approximately 41% on a pro forma, fully diluted basis, giving effect to all dilutive
stock options at the time of announcement, units and warrants but without taking
into account any adjustment to the exchange ratio or through the CSR. The
exchange ratio or CSR may result in the delivery of additional shares of Menlo
common stock to Foamix shareholders dependent upon the Phase III trial results
for serlopitant for the treatment of pruritus in PN. There are certain adjustments to
the ownership levels for each company’s shareholders as follows that result from
an adjustment to the exchange ratio under the Merger Agreement prior to closing
or post-closing through the issuance of CSRs to Foamix shareholders:

       •       If one of the Phase III PN trials fails to meet its primary endpoint
               at or before May 31, 2020, Foamix shareholders will receive an
               additional 0.6815 of a share of Menlo common stock for each



                                         7
          Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 8 of 16



                      Foamix share, increasing pro forma ownership of the combined
                      company by Foamix shareholders to 76%
              •       If both Phase III PN trials fail to meet their primary endpoints at or
                      before May 31, 2020, Foamix shareholders will receive 1.2082
                      additional Menlo shares for each Foamix share, increasing pro
                      forma ownership of the combined company by Foamix
                      shareholders to 82%
              •       If both the Phase III PN trials are successful with results
                      announced by May 31, 2020, then no additional Menlo shares will
                      be issued to Foamix shareholders and pro forma ownership by
                      Foamix shareholders will remain 59%
              •       In the event that the results of the Phase III PN trials are received
                      prior to closing (or if the results of neither trial has been announced
                      by May 31, 2020 and the closing occurs thereafter), then the
                      exchange ratio will be amended based on the clinical trial results
                      and no CSRs will be issued.

       The adjustments to ownership levels were designed with the intent of providing
       protection to Foamix shareholders in the event that either of these important
       serlopitant clinical trials were not successful. To the extent the CSRs are issued,
       they will not be registered or separately tradeable, and there will be restrictions on
       their transfer.

       The combined company will be led by David Domzalski, CEO of Foamix and
       headquartered in New Jersey. The board of the combined company will consist of
       five members designated by Foamix (including Mr. Domzalski) and two members
       designated by Menlo (including Steve Basta, its CEO).

       The transaction is subject to approval of the merger by Foamix shareholders,
       approval of the share issuance to Foamix shareholders by Menlo stockholders, as
       well as regulatory approvals and satisfaction of other customary closing
       conditions. Certain significant shareholders of Foamix and Menlo, together with
       the CEOs of both companies, have entered into agreements, whereby they have
       agreed to vote the shares they hold at the time of the shareholder meeting in favor
       of the merger and/or share issuance (subject to limited exceptions). The
       transaction is expected to be completed in late Q1/early Q2 of 2020.

                 FALSE AND MISLEADING STATEMENTS
      AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       24.    On December 4, 2019, the Company authorized the filing of the Registration

Statement with the SEC.        The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.




                                                 8
          Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 9 of 16



       25.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding Management’s Financial Projections

       26.    The Registration Statement contains projections prepared by Menlo’s and the

Company’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       27.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.


1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                9
         Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 10 of 16



       28.     In order to make management’s projections included in the Registration Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       29.     Specifically, with respect to both Menlo and the Company’s financial projections,

the Company must disclose the line item projections for the financial metrics that were used to

calculate the non-GAAP measures, including: (i) EBIT; and (ii) unlevered free cash flow.

       30.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.

                  Material False and Misleading Statements or Material
          Misrepresentations or Omissions Regarding Barclays’ Financial Opinion

       31.     The Registration Statement contains the financial analyses and opinion of

Barclays Bank PLC (“Barclays”) concerning the Proposed Transaction, but fails to provide

material information concerning such.

       32.     With respect to Barclays’ Discounted Cash Flow Analysis for the Company, the

Registration Statement fails to disclose: (i) the line items used in calculating the Company’s

projected after tax probability adjusted unlevered free cash flows for fiscal years 2020 to 2024;

(ii) the Company’s terminal value; (iii) Barclays’ basis for the selection of a range of 1.0% to

3.0% of annual growth rates for the Company; and (iv) the inputs and assumptions underlying

the range of after-tax discount rates of 12.0% to 14.0%.

       33.     With respect to Barclays’ Discounted Cash Flow Analysis for Menlo (Phase III

PN Trials “Full Success”), the Registration Statement fails to disclose: (i) the line items used in

calculating Menlo’s projected after-tax probability adjusted unlevered free cash flows for fiscal

years 2020 to 2035; (ii) Menlo’s terminal value; (iii) Barclays’ basis for selection of a range of -



                                                10
            Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 11 of 16



10.0% to 0.0% of annual growth rates for Menlo; and (iv) the inputs and assumptions underlying

the range of after-tax discount rates of 12.0% to 14.0%.

          34.   With respect to Barclays’ Discounted Cash Flow Analysis for Menlo (Phase III

PN Trials “Partial Success”), the Registration Statement fails to disclose: (i) the line items used

in calculating Menlo’s projected after-tax probability adjusted unlevered free cash flows for

fiscal years 2020 to 2035; (ii) Menlo’s terminal value; (iii) Barclays’ basis for selection of a

range of -10.0% to 0.0% of annual growth rates for Menlo; and (iv) the inputs and assumptions

underlying the range of after-tax discount rates of 12.0% to 14.0%.

          35.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          36.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.



                                                  11
          Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 12 of 16



       38.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       39.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       40.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

       41.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such




                                                     12
         Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 13 of 16



information to shareholders although they could have done so without extraordinary effort.

       42.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       43.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       44.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a registration statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

       45.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.




                                                13
            Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 14 of 16



          46.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          47.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.   The Individual Defendants acted as controlling persons of Foamix within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Foamix, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          49.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          50.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains



                                                  14
          Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 15 of 16



the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       51.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       52.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       53.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       54.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states




                                                15
            Case 1:19-cv-11529-VM Document 1 Filed 12/17/19 Page 16 of 16



all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: December 17, 2019                                       Respectfully submitted,


                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ & MILLER LLP
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 16
